                   Case 20-11768-CSS               Doc 559        Filed 11/16/20         Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    -------------------------------------------------------- x
                                                             :
    In re:                                                   :       Chapter 11
                                                             :
    Lucky Brand Dungarees, LLC, et al.,1                     :       Case No. 20-11768 (CSS)
                                                             :
                               Debtors.                      :       (Jointly Administered)
                                                             :
                                                             :       Re: Docket No. 557
    -------------------------------------------------------- x

            ORDER APPROVING ASSUMPTION AND ASSIGNMENT OF CERTAIN
               UNEXPIRED NON-RESIDENTIAL REAL PROPERTY LEASES

           Upon consideration of the Certification of Counsel Regarding Order Approving

Assumption and Assignment Agreements By and Among the Debtors and Certain Landlords (the

“Certification”) and the Sale Order,2 pursuant to section 365 of the Bankruptcy Code, requesting

approval of the assumption and assignment of certain Designated Leases, all as more fully set forth

in the Certification and Schedule 1 attached hereto; and this Bankruptcy Court having reviewed

the Certification and the relief requested therein; and this Bankruptcy Court having jurisdiction to

consider the assumption and assignment and the relief requested therein pursuant to 28 U.S.C.

§§ 157 and 1334 and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware dated as of February 29, 2012; and this Bankruptcy Court having

found that this is a core proceeding pursuant to 28 U.S.C. § 157(b) and that this Bankruptcy Court



1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
      Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores, LLC
      (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540 S
      Santa Fe Avenue, Los Angeles, California 90013.
2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Certification or
      the Sale Order, as applicable.
                        Case 20-11768-CSS          Doc 559      Filed 11/16/20      Page 2 of 2




         may enter a final order consistent with Article III of the United States Constitution; and venue

         being proper before this Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and 1409; and the relief

         being in the best interests of the Debtors, their estates, and their creditors:

                 IT IS FOUND THAT:

                 1.      Those leases listed on Schedule 1 attached hereto shall be assumed and assigned

         from the Debtors to the Buyer or its affiliate as of the date set forth herein, pursuant to section 365

         of the Bankruptcy Code and in accordance with and effective as provided in the applicable

         Assumption Agreement between the Buyer or its affiliate and the Designation Counterparty.

                 2.      The Debtors, the Buyer and its affiliates, and the Designation Counterparties listed

         on Schedule 1 hereto are authorized and empowered to take all actions necessary to implement

         the relief granted in this order.

                 3.      The Court shall retain jurisdiction over all matters related to the implementation,

         interpretation or enforcement of this order.




                  Dated: November 16th, 2020                    CHRISTOPHER S. SONTCHI
                  Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE

27340112.1
                                                            2
